FILED
                            NOT FOR PUBLICATION                             JAN 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50217

               Plaintiff - Appellee,             D.C. No. 3:08-cr-01182-JAH

  v.
                                                 MEMORANDUM *
ALEJANDRO SANCHEZ, a.k.a. Jose
Alfredo Jimenez-Manzanares, a.k.a.
Fernando Rodriguez-Masas,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Alejandro Sanchez appeals from the ten-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sanchez contends that the district court procedurally erred by failing to:

(1) calculate the advisory Guidelines range; (2) expressly address the relevant

factors set forth in 18 U.S.C. § 3553(a) and 18 U.S.C. § 3583(e); and (3) explain

the reasons for the sentence imposed. The record reflects that the district court did

not procedurally err. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.

2008) (en banc); see also United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010).

      Sanchez next contends that the sentence is substantively unreasonable in

light of his mitigating personal circumstances. The record reflects that the ten-

month sentence is substantively reasonable in light of the totality of the

circumstances. See Gall v. United States, 552 U.S. 38, 51-52 (2007).

      Sanchez last contends that the revocation of supervised release requires

impermissible judicial fact-finding that violates Apprendi v. New Jersey, 530 U.S.

466 (2000). As he concedes, this contention is foreclosed by United States v.

Huerta-Pimental, 445 F.3d 1220 (9th Cir. 2006), and United States v. Santana,

526 F.3d 1257, 1262 (9th Cir. 2008).

      AFFIRMED.




                                           2                                    10-50217